


EXHIBIT 10.11




TYME TECHNOLOGIES, INC.

48 Wall Street – Suite 1100

New York, New York 10005







March 15, 2017




Ben Roberts Taylor

 

 







Dear Ben:




This letter (this “letter agreement”) sets forth our agreement with respect to
your employment with Tyme Technologies, Inc., a Delaware corporation (the
“Company,” “we” or “us” as applicable).




1.         Employment.  Subject to Section 13(a) below, you will be employed by
the Company upon the terms and conditions set forth in this letter agreement for
the period effective on the business day immediately succeeding satisfaction of
the Funding Condition described in Section 13(a) (the “Effective Date”) and
ending as provided in Section 4 (the “Employment Period”).




2.         Position and Duties.  During the Employment Period, you will serve as
President and Chief Financial Officer of the Company and will have the usual and
customary duties, responsibilities and authority of a person in such position
and such other duties assigned to you by the Board of Directors of the Company
(the “Board”), the Chief Executive Officer of the Company (the “CEO”) and/or the
Board’s Audit Committee (the “Audit Committee”), in all cases that are
consistent with your position.  You will report directly to the CEO and the
Audit Committee.  Except as otherwise provided herein, you will devote your full
working time, efforts and attention to, and diligently and conscientiously
perform the duties of, such position.  In addition to performing such duties for
the Company, you may be required to perform similar duties for the Company’s
existing subsidiaries or affiliates, and/or any subsidiaries and/or affiliates
which may be formed or acquired from time to time including, but not limited to,
Tyme Inc., a Delaware corporation, and Luminant Biosciences, LLC (collectively,
all such subsidiaries and/or other “affiliates”of the Company (as defined in
Rule 405 under the Securities Act of 1933, as amended) shall be referred to as
the “Affiliates”).




3.         Compensation.




(a)        During the Employment Period, your base salary will be $450,000.00
per annum (your “Base Salary”), such Base Salary to be prorated during partial
years of employment.  Your Base Salary will be payable in regular installments
in accordance with the Company’s general payroll practices and subject to
withholding and other payroll taxes.  Your Base Salary may be reviewed annually
(beginning on or about January 1, 2018) by the Board in its sole discretion;
provided, however, that your Base Salary shall not be decreased by the Board.




--------------------------------------------------------------------------------




(b)        You will also be entitled, conditioned upon your continued employment
with the Company or one of the Affiliates through and including the applicable
date of payment, to receive a performance bonus based upon Board-determined
satisfaction of individual and Company goals to be established by the Board
(your “Performance Bonus”), in such amount(s), for such period(s) and based on
such criteria as determined from time to time by the Board in the Board’s sole
discretion.  The Board shall establish a Performance Bonus plan during first or
second quarter of the Company fiscal year ending on March 31, 2018.




(c)        In connection with your entering into this letter agreement, we shall
grant to you, on within four business days following the Effective Date (the
“Grant Date”), under the Company’s 2015 Equity Incentive  Plan (the “2015
Plan”), an option (the “Option”) to purchase up to 1,500,000 shares (each, an
“Option Share”) of the common stock, par value $0.0001 per share (the “Common
Stock”).  The Option shall be evidenced by a Stock Option Agreement in the form
attached as Exhibit A to this letter agreement (the “Stock Option”).  The Option
shall contain a per Option Share purchase (exercise) price on the Grant Date as
set forth in the Stock Option and shall be consistent with the 2015 Plan.  The
Option shall have a term of ten years and shall vest in four equal annual
installments beginning on the one-year anniversary of the Grant Date (each, a
“Vesting Date”), provided that you are employed by the Company on the relevant
Vesting Date, and otherwise subject to the provisions of the 2015 Plan.  For the
avoidance of doubt, in the event you terminate employment with the Company prior
to full vesting of the Option, the unvested portion of the Option will expire
and terminate in full as of such termination and you will not have any right to
exercise the unvested portion of the Option; provided, however, that if such
termination is a termination by the Company without Cause under Section 5(a)
below, the portion of the Option that would have vested on the next Vesting Date
but for such separation without Cause shall vest.  The number of Option Shares
and purchase price shall be adjusted in the event of any stock splits, mergers,
consolidations or similar transactions.  In the event of any conflict between
the provisions of this paragraph 3(c) and the provisions of the Stock Option,
the provisions of the  Stock Option shall govern.  




(d)        During the Employment Period, you will be entitled to participate in
all employee benefit programs, including without limitation health/medical
insurance, for which senior executive employees of the Company are generally
eligible, subject to applicable law and the terms of the applicable plans and
policies, as may be amended from time to time, in the sole discretion of the
Board.  The Company reserves the right to amend or cancel any employee benefit
plans at any time in its sole discretion, subject to the terms of such employee
benefit plan and applicable law. During the Employment Period, you will be
entitled to four weeks paid vacation during each calendar year, with such
vacation time pro-rated for any partial years during the Employment Period;
provided, however, that no carry-over of unused vacation time shall be permitted
and no compensation shall be paid for any such unused vacation time, unless
applicable law requires otherwise.




(e)        The Company agrees to reimburse you for all reasonable out-of-pocket
business expenses incurred by you on behalf of the Company during the Employment
Period, provided that you properly account to the Company for all such expenses
in accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”), and provided further any Expense in excess of
$1,000 shall require advance approval of the CEO.




- 2 -

--------------------------------------------------------------------------------




4.         Termination.   The Employment Period shall begin on the Effective
Date and will end on the one-year anniversary thereof (the “Expiration Date”),
unless sooner terminated as provided below or extended as provided below.
 Unless the Employment Period has been terminated in accordance with the
following sentence of this Section 4 or one party has given at least 60 days’
advance, written notice that you or the Company seek to terminate the employment
arrangement on the Expiration Date, the Expiration Date shall automatically be
extended by one additional year.  Notwithstanding the foregoing, the Employment
Period (i) will terminate automatically upon your death, (ii) may be terminated
by the Company upon Notice of Termination (as defined in Section 5(f) below)
delivered to you as a result of your Disability (as defined in Section 5(h)
below), (iii) may be terminated by the Company at any time for Cause (as defined
in Section 5(g) below) or without Cause and (iv) may be terminated by you with
or without Good Reason (as defined in Section 5(i) below) upon written notice.




5.         Severance.




(a)        If the Employment Period is terminated by the Company without Cause
or by you for Good Reason, you will be entitled to receive (i) your Base Salary
as in effect at the time of such termination to the extent such amount has
accrued through the Termination Date (as defined in Section 5(f) below) and
remains unpaid, (ii) any fully earned and declared but unpaid Performance Bonus
as of the Termination Date, (iii) an amount equal to one-half of your Base
Salary, as in effect at the time of your separation, which shall be payable in
the same amounts and at the same intervals as such payments would have been made
if still employed, (iv) any unpaid Expenses as of the Termination Date, and (v)
accelerated vesting, if applicable, as provided in Section 3(c) above.  Upon
delivery of the payments and benefits described in this Section 5(a), the
Company shall have no further obligation to you under this letter agreement or
otherwise with respect to your employment with the Company, except where
required by applicable law.  The Company’s obligation to make the payments and
provide the benefits to you described in clauses (iii) and (v) of this Section
5(a) is conditioned upon your executing and delivering, no later than 21 days
after it is provided to you (or such greater time as may be required by
applicable law), and not timely revoking, a release relating to your employment
by the Company in favor of the Company, its Affiliates and their respective
stockholders, officers, members, managers, directors, employees, and
subsidiaries substantially in the form attached as Exhibit B.




(b)        If the Employment Period is terminated by the Company for Cause or by
you other than for Good Reason, the Company will pay you (i) your Base Salary as
in effect at the time of such termination to the extent such amount has accrued
through the Termination Date and remains unpaid, (ii) any fully earned and
declared but unpaid Performance Bonus as of the Termination Date, and (iii) any
unpaid Expenses as of the Termination Date. Upon delivery of the payment
described in this Section 5(b), the Company will have no further obligation to
you under this letter agreement or otherwise with respect to your employment
with the Company, except where required by applicable law.




(c)        If the Employment Period is terminated upon your Disability or death,
the Company will pay you or your estate or succession, whichever is applicable,
(i) your Base Salary as in effect at the time of such termination to the extent
such amount has accrued through the Termination Date and remains unpaid, (ii)
any fully earned and declared but unpaid Performance




- 3 -

--------------------------------------------------------------------------------




Bonus as of the Termination Date, and (iii) any unpaid Expenses as of the
Termination Date.  Upon delivery of the payments described in this Section 5(c),
the Company shall have no further obligation to you under this letter agreement
or otherwise with respect to your employment with the Company, except where
required by applicable law.




(d)        If the Employment Period concludes on the one-year anniversary of the
Effective Date by reason of non-renewal of the Employment Period, or on the
second anniversary of the Effective Date by reason of the natural end of the
Employment Period, the Company will pay you (i) your Base Salary as in effect at
the time of such termination to the extent such amount has accrued through the
Termination Date and remains unpaid, (ii) any fully earned and declared but
unpaid Performance Bonus as of the Termination Date, and (iii) any unpaid
Expenses as of the Termination Date. Upon delivery of the payment described in
this Section 5(d), the Company will have no further obligation to you under this
letter agreement or otherwise with respect to your employment with the Company,
except where required by applicable law.  For clarity, upon any termination
pursuant to this Section 5(d), you shall not be entitled to any vesting of the
Option except for such vesting that occurs on or before the Expiration Date.




(e)        Except as otherwise required by law or as specifically provided
herein, all of your rights to salary, severance, fringe benefits, bonuses and
any other amounts hereunder (if any) accruing after the termination of the
Employment Period will cease upon the earlier of the date of such termination
and your last day of active service.  In the event the Employment Period is
terminated, your sole remedy, and the sole remedy of your successors, assigns,
heirs, representatives and estate, will be to receive the payments described in
this letter agreement.




(f)        Any termination of the Employment Period by the Company (other than
termination upon your death) or by you must be communicated by written notice
(in either case, a “Notice of Termination”) to you.  For purposes of this letter
agreement, “Termination Date” means (i) if the Employment Period is terminated
by your death, the date of your death, (ii) if the Employment Period is
terminated upon your Disability, by the Company or by you, the date specified in
the Notice of Termination (which may not be earlier than the date of such
Notice), (iii) upon any non-renewal (effective on the one-year anniversary of
the Effective Date) or natural expiration (effective on the second anniversary
of the Effective Date) of the Employment Period, such applicable anniversary of
the Effective Date, and (iv) for any other termination by the Company or you,
the date specified in the Notice of Termination (which may not be earlier than
the date of such Notice).  Notwithstanding anything contained herein to the
contrary, any termination of the Employment Period by you must be communicated
to the Company no less than 30 days prior to the intended Termination Date.




(g)        For purposes of this letter agreement, “Cause” means any one of the
following: (i) a breach by you of this letter agreement, (ii) your conviction
of, guilty plea to, or confession of guilt of, a felony or other crime that, in
the Company’s reasonable judgment, impacts your suitability for employment,
(iii) materially fraudulent, dishonest or illegal conduct by you in the
performance of services for or on behalf of the Company or any of its
Affiliates, (iv) any conduct by you in material violation of Company policy, (v)
any conduct by you that is materially detrimental to the reputation of the
Company or any of its Affiliates, (vi) your misappropriation of funds of the
Company or any of its Affiliates, (vii) your gross negligence or




- 4 -

--------------------------------------------------------------------------------




willful misconduct, (viii) your failure or refusal to comply with written
directions of the Board, the Audit Committee or CEO, (ix) your making statements
or other communications to analysts, regulatory authorities, the press or other
third parties that are unauthorized or inconsistent with the instructions of the
Board, the Audit Committee, or the CEO, (x) your making statements or other
communications to analysts, regulatory authorities, the press or other third
parties inconsistent with  the Company’s approved, publicly disclosed
strategies, or that would cause competitive or regulatory harm to the Company in
the Board’s discretion, but in all cases except where such statement is approved
in advance by the Board or protected by applicable law, (xi) your engaging in
conduct involving an act of moral turpitude, (xii)  a breach of your duty of
loyalty to the Company or its Affiliates, or (xiii) your misrepresentation of
your prior professional or academic standing, credentials or accomplishments.  




(h)        For purposes of this letter agreement “Disability” means any
accident, sickness, incapacity or other physical or mental condition that
prevents you, with or without accommodation, from performing the essential
functions of your position for either (i) 90 consecutive days or (ii) 120 days
during any period of 365 consecutive days, in all cases consistent with
applicable law. During the time periods specified above, the Company will
continue to provide you with the compensation stated in Section 3 above.




(i)         For purposes of this letter agreement, “Good Reason” means the
failure of the Company to make all payments due you under this letter agreement
and the continuation thereof for more than 30 calendar days after your notice to
the Company of such failure and demand for such outstanding payment(s).




6.         Confidential Information.




(a)        You will not disclose or use at any time any Confidential Information
(as defined below in Section 6(c)), whether or not such information is developed
by you, except to the extent that such disclosure or use is required in the
performance or exercise by you in good faith of (i) duties assigned to you under
this letter agreement or otherwise by the Board, (ii) rights as an employee,
officer, director or shareholder of the Company or any of its Affiliates or
(iii) rights under any agreement with the Company or any Affiliates.




(b)        You will deliver to the Company at the termination of the Employment
Period, or at any time the Company may request, all memoranda, notes, plans,
designs, records, reports, computer files and software and other documents and
data (and copies thereof) that are Confidential Information or Work Product (as
defined below) or information relating to the business of the Company or its
Affiliates which you may then possess or have under your control.




(c)        As used in this letter agreement, the term “Confidential Information”
means information that is not generally known or available to the public and
that is used, developed or obtained by the Company or any Affiliate in
connection with its or their businesses, including but not limited to (i)
information, observations and data concerning the business or affairs of the
Company or its Affiliates, (ii) products or services, (iii) fees, costs and
pricing structures, (iv) designs, (v) analyses, (vi) drawings, designs,
photographs, artwork and reports, (vii) computer software, including operating
systems, applications and program listings, (viii)




- 5 -

--------------------------------------------------------------------------------




flow charts, manuals and documentation, (ix) data bases, (x) accounting and
business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) other copyrightable works, (xiii) all production methods,
processes, technology and trade secrets, (xiv) Company product and product
candidate formulae and any trade secrets with respect to such products and
product candidates, including formulations, chemical compositions, mechanisms of
action and medical dosages, and (xv) all similar and related information in
whatever form.  Confidential Information shall also include all patient
information, data and other Protected Health Information (“PHI”), as that term
is defined in 45 CFR parts 160 and 164.




(d)        Notwithstanding the provisions of this letter agreement to the
contrary, you will have no liability to the Company for disclosure of any
specific Confidential Information (other than PHI) if such Confidential
Information:




(i)        is in the public domain or becomes publicly known in the industry in
which the Company operates or is disclosed by the Company other than as the
result of a breach of this letter agreement or any other agreement by you; or




(ii)       is required to be disclosed by law, court order, or similar
compulsion or in connection with any legal proceeding; provided however, that
such disclosure will be limited to the extent so required and, subject to the
requirements of law, you will give the Company as much advance notice as is
reasonably possible of your intent to so disclose such Confidential Information
and will cooperate with the Company in seeking confidentiality protections.




(e)        Additionally, notwithstanding any other provision of this Agreement,
you understand that:




(i)        You will not be held criminally or civilly liable under any federal
or state trade secret law or this Agreement for any disclosure of Confidential
Information that:




(A)       you make:  (y) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (z) solely for
the purpose of reporting or investigating a suspected violation of law; or




(B)       you make in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.




(ii)       If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law you may disclose Confidential Information to your
attorney and use the Confidential Information in the court proceeding if you:




(A)       file any document containing the Confidential Information under seal;
and




(B)       do not disclose the Confidential Information, except pursuant to court
order.




- 6 -

--------------------------------------------------------------------------------




7.         Inventions and Patents.  You agree that all inventions, innovations,
improvements, technical information, trade secrets, systems, software
developments, ideas, results, methods, designs, artwork, analyses, drawings,
reports, copyrights, service marks, trademarks, trade names, logos, medicinal
and product candidate formulations and dosages, chemical compositions,
mechanisms of action, medical procedures and all similar or related information
(whether patentable or unpatentable) which relate to the Company’s or any of its
Affiliates’ businesses, research and development or existing products (or
products under development) or services and which are conceived, developed or
made by you (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) during your employment with the
Company, together with all intellectual property rights therein, including, but
not limited to, any patent applications, patents, trademark, trade name and
service mark applications or registrations, copyrights and applications and
reissues thereof that may be granted for or upon any of the foregoing, as well
as any improvements to any inventions, technology, or trade secrets of the
Company (collectively referred to herein as “Work Product”), is the exclusive
property of the Company and/or its Affiliates.  For the avoidance of doubt and
without limiting the foregoing, (x) the Company or any of its Affiliates shall
be the sole owner of all right, title and interest in such Work Product,
including all intellectual property rights relating to such Work Product,
without you retaining any license or other residual right whatsoever, and (y)
any rights to any new or an existing Work Product are automatically and hereby
conveyed, assigned and transferred to the Company pursuant to this agreement.
 You hereby waive and renounce to all moral rights related, directly or
indirectly, to any such existing or new Work Product.  You will take reasonable
steps to promptly disclose such Work Product to the Board and perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including the
execution and delivery of assignments, consents, powers of attorney and other
instruments) and to provide reasonable assistance to the Company and its
Affiliates in connection with the prosecution of any applications for patents,
trademarks, trade names, service marks or reissues thereof or in the prosecution
or defense of interferences relating to any Work Product.




8.         Non-Compete; Non-Solicitation; Non-Disparagement.




(a)        You acknowledge that, in the course of your employment with the
Company, you will become familiar with the Company’s and its Affiliates’ trade
secrets and with other Confidential Information concerning the Company and its
Affiliates and that your services will be of special, unique and extraordinary
value to the Company and its Affiliates.  Therefore, you agree that, during the
Restriction Period (as defined in Section 8(b) below) and for a period of three
years following such Restriction Period, you will not (x) anywhere in the United
States or anywhere the Company or any of its Affiliates conducts business or (y)
anywhere the Company or any of its Affiliates has spent time and resources in
connection with expanding its business, directly or indirectly, either on your
own behalf or on behalf of any other person, firm or entity:




(i)        own, manage, operate, provide services to, consult with, provide
financing to, join, control or participate in the ownership, management,
operation or control of, or the provision of financing to, any business wherever
located (whether in corporate, proprietorship or partnership form or otherwise),
if such business is engaged in the business of manufacturing, marketing, sale,
research or development of pharmaceuticals for cancer utilizing




- 7 -

--------------------------------------------------------------------------------




a methodology or mechanism that is similar to methodologies or mechanisms used
by the Company (collectively, “Specified Therapies”); provided, however, that
this Section 8(a)(i) shall not prohibit you from working, after the Restriction
Period for an entity that engages in the manufacture, sale, marketing or
distribution of pharmaceutical products so long as neither you nor such employer
is involved in the manufacturing, marketing, sale or research or development of
therapeutics or pharmaceuticals for any of the Specified Therapies.




(ii)       say anything or otherwise communicate to a competitor, actual or
potential customer of the Company or any Affiliate, the media, or other third
party which is harmful to the reputation of the Company or any of its Affiliates
or which could be reasonably expected to lead any person to cease to deal with
the Company or any of its Affiliates on substantially equivalent terms to those
previously offered or at all.




(b)        For purposes of this letter agreement, “Restriction Period” means (i)
the Employment Period and any other period during which you are employed by the
Company or any of its Affiliates, whether pursuant to this Agreement or
otherwise, and (ii) a period of six months following your separation from
employment, regardless of the reason for your separation and whether caused by
you or the Company.




(c)        Nothing in Section 8(a) will prohibit you from being a passive owner
of not more than 2% of the outstanding stock of a publicly-traded corporation,
so long as you have no active participation in the business of such corporation.




(d)        During the Restriction Period and for a period of three years
following the Restriction Period, you also will not:




(i)        induce or attempt to induce any customer, supplier or other business
relation of the Company or any of its Affiliates to cease doing business with
the Company or any of its Affiliates, or in any way interfere with the
relationship between any such customer, supplier or business relation, on the
one hand, and the Company or any Affiliates, on the other hand;




(ii)       engage, employ, solicit or contact with a view to the engagement or
employment of, any employee, officer or manager of, or full-time consultant to,
the Company or any Affiliates or any person was an employee, officer or manager
of, or consultant to, the Company or any Affiliates, if he or she has been in
such a role at any time within the immediately prior three months; or




(iii)      assist any individual or entity to engage in the conduct referenced
in clauses (i) and (ii) immediately above.




(e)        The Company, on behalf of itself and all Affiliates, agrees that
during the Restriction Period they and their executive officers (or other
persons acting on their behalf) will not say anything which is harmful to your
reputation or which could be reasonably expected to lead any person to cease to
deal with you or engage you in any consulting or employment position; provided,
however, that the restriction in this sentence shall not include statements made
internally within the Company or any Affiliates, statements made to their
attorneys or




- 8 -

--------------------------------------------------------------------------------




other business advisors, for legitimate business purposes, or statements made to
any third party in related to the restrictions contained in this Section 8.




(f)        You acknowledge that your agreement to the provisions of this Section
8 is in consideration of, and a condition precedent to, your employment with the
Company and your receipt of the payments described in Section 3.  Further, you
acknowledge that the restrictions contained in this Section 8 are in addition
to, and not in lieu of, restrictions contained in other applicable agreements,
including the Stock Option attached as Exhibit A.




9.         Enforcement.




(a)        Because the employment relationship between you and the Company is
unique and because you have access to Confidential Information, you acknowledge
and agree that (i) the covenants set forth in Sections 6 and 8 are reasonable
and necessary in order to protect the legitimate interests of the Company and
you are receiving adequate consideration hereunder; (ii) the Company will not
have any adequate remedy at law if you violate the terms hereof or fail to
perform any of my obligations under Sections 6 or 8; (iii) money damages would
be an inadequate remedy for any breach of Section 6 or 8 of this letter
agreement, and your breach of Section 6 or 8 will constitute irreparable harm
and injury to the Company for which it has no adequate remedy at law; and (iv)
the Company shall have the right, in addition to any other rights it may have
under applicable law, to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief (without posting a bond or other
security) to restrain any breach or threatened breach of, or otherwise to
specifically enforce any such covenant or any of the other obligations under
Sections 6 or 8 of this Agreement, as well as to obtain damages, costs and
reasonable attorneys’ fees incurred by the Company in enforcing its rights under
this letter agreement and an equitable accounting of all earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which the Company may be
entitled.




(b)        If you violate any of the restrictions or obligations contained in
Section 8, then the Restriction Period and any applicable period following the
Restriction Period shall not run in your favor from the time of the commencement
of any such violation until such time as such violation shall be cured by you,
and the restrictions contained in that Section will be extended for a period
equal to the period that you were in breach.




(c)        You acknowledge and agree that if you breach any of the provisions of
this letter agreement, the Company will have the right and remedy to require you
to account for and pay over to the Company or its designee, all compensation,
profits, monies, accruals, increments or other benefits you derive or receive as
a result of such breach.  This right and remedy will be in addition to, and not
in lieu of, any other rights and remedies available to the Company under law or
in equity.




(d)        Sections 6 and 8 of this letter agreement will expressly survive
termination of this agreement.  You acknowledge and agree that (i) any claims
that you may have against the Company will not be a defense to enforcement of
the restrictions set forth in Sections 6 or 8 and (ii) the circumstances of your
termination of employment with the Company will have no impact on your
obligations under Sections 6 or 8.




- 9 -

--------------------------------------------------------------------------------




10.       Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given (i) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or (ii)
upon the first business day after the date sent, if sent priority next-day
delivery to the intended recipient by reputable express courier service (charges
prepaid) and addressed to the intended recipient as set forth below:




If to the Company, to:




Steve Hoffman, Chief Executive Officer

Tyme Technologies, Inc.

44 Wall Street – 12th Floor

New York, New York 10005




and with a copy to:




Drinker Biddle & Reath LLP

105 College Road East, P.O. Box 627

Princeton, NJ 08542-0627

Attention: Jim Biehl, Esq.




If to you, to the address shown on the first page.




Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient.  Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 10.




11.       Representations and Warranties. You hereby represent and warrant to
the Company that (a) all information provided by you to the Company through or
in connection with any employment questionnaire is true and accurate in all
respects and does not omit any material information necessary to make such
furnished information not misleading, (b) the execution, delivery and
performance of this letter agreement by you does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which you are a party or any judgment, order or decree to which you are
subject, (c) you are not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, confidentiality agreement or
similar agreement with any other person or entity that is inconsistent with the
provisions of this letter agreement, (d) upon the execution and delivery of this
letter agreement by the Company and you, this letter agreement will be a valid
and binding obligation of you enforceable in accordance with its terms and (e)
you are fully able to perform those services described in this letter agreement.
 The Company hereby represents and warrants to you that (i) the execution,
delivery and performance of this letter agreement by the Company does not and
will not conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which it is a party or any judgment, order or decree
to which it is




- 10 -

--------------------------------------------------------------------------------




subject and (ii) upon the execution and delivery of this letter agreement by the
Company and you, this agreement will be a valid and binding obligation of the
Company enforceable in accordance with its terms.




12.       Lock-Up Agreement.  In connection with a registration with the United
States Securities and Exchange Commission under the Securities Act of the public
sale of shares of Common Stock, you shall not to sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
securities of the Company (other than those included in the registration)
without the prior written consent of the Company or such underwriters, as the
case may be, for such period of time prior to the effective date of such
registration and continuing through and following the effective date of such
registration (not to exceed 180 days) as the Company or the underwriters, as the
case may be, shall specify.  You agree that the Company may instruct its
transfer agent to place stop-transfer notations in its records to enforce the
provisions of this Section.  You shall execute a form of agreement reflecting
the foregoing restrictions as requested by the underwriters managing such
offering.




13.       General Provisions.




(a)        Conditioned on Closing of Financing.  The effectiveness of his letter
agreement is expressly conditioned upon the closing and funding, prior to March
24, 2017, of an equity securities  financing transaction involving the Company
through an agreement dated March 10, 2017 (the “SPA”), for which investor SPA
signature pages were being held by the Company in escrow prior to the execution
of this letter agreement and in which the Company ultimately receives at least
$8 million in gross proceeds in accordance with, or on economic terms at least
as favorable to, the economic terms set forth in the SPA (the “Funding
Condition”).  In the event that such closing under the SPA does not occur by
March 24, 2017, this letter agreement shall be of no force and effect, and
neither party to the letter agreement shall have further obligations to the
other hereunder, except for the obligation not to use or disclose confidential
information of the other consistent with applicable law.




(b)        No Interference.  For clarity, the Company confirms that nothing in
this letter agreement is intended to prevent, impede or interfere with your
right, without notice to the Company, to (a) file a charge or complaint with any
agency which enforces anti-discrimination, workplace safety, securities, or
other laws; (b) communicate with, cooperate with or provide truthful information
to any governmental agency, or participate in any government investigation; or
(c) testify truthfully in any court or administrative proceeding.




(c)        Severability.  It is the desire and intent of the parties hereto that
the provisions of this letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
letter agreement will be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of this agreement or affecting the validity or enforceability of this letter
agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.  Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it will, as to such jurisdiction, be so narrowly drawn, without
invalidating the




- 11 -

--------------------------------------------------------------------------------




remaining provisions of this letter agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.




(d)        Complete Agreement.  This letter agreement and any schedules or
exhibits expressly constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes and pre-empts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  Except
as specified herein, you have no other rights with respect to service for or
employment by the Company.




(e)        Successors and Assigns.  This letter agreement will be binding upon
Employee’s heirs, executors, administrators and other legal representatives and
may be assigned by the Company and its successors to any Person, including, but
not limited to, any successor or parent of the Company or any Affiliate.  The
Company also may assign this letter agreement in connection with any sale or
merger (whether a sale or merger of stock or assets or otherwise) of the Company
or the business of the Company.  Employee expressly consents to the assignment
of the restrictions and requirements set forth in this letter agreement to any
new owner of the Company’s business, purchaser of the Company or any other
permitted assignee, and any such assignment (even if involving a termination and
rehiring for official purposes) shall not constitute a termination without Cause
hereunder.  Employee may not assign, pledge, or encumber Employee’s interest in
this Agreement, or any part thereof, without the written consent of the Company.




(f)        Governing Law.  This letter agreement will be governed by and
construed in accordance with the domestic laws of New York, without giving
effect to the choice of law provisions thereof.  The parties agree that the
exclusive venue for all disputes under this agreement shall be the federal and
state courts sitting in New York County, New York.




(g)        Amendment and Waiver.  The provisions of this letter agreement may be
amended and waived only with the prior written consent of the Company (with the
approval of the Board) and you, and no course of conduct or failure or delay in
enforcing the provisions of this letter agreement will affect the validity,
binding effect or enforceability of this letter agreement or any provision
hereof.




(h)        Headings.  The section headings contained in this agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this agreement.




(i)        Counterparts.  This letter agreement may be executed in counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.




(j)        409A Provision.




(i)        For purposes of this letter agreement the term “termination of
employment” and similar terms relating to your termination of employment mean a
“separation from service” as that term is defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder (“Section 409A”).  For purposes of




- 12 -

--------------------------------------------------------------------------------




Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. The Company and you intend that this letter
agreement comply in form and operation with the requirements of Section 409A.
 To the extent permitted by applicable Department of Treasury/Internal Revenue
Service guidance, or law or regulation, the Company and you will take reasonable
actions to reform this letter agreement or any actions taken pursuant to their
operation of this letter agreement in order to comply with Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.




(ii)      Notwithstanding any other provision of this Agreement, if any payment
or benefit provided to you in connection with your termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of the
termination date or, if earlier, on your death (the “Specified Employee Payment
Date”).  The aggregate of any payments that would otherwise have been paid
before the Specified Employee Payment Date shall be paid to you in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.




* * *




If this letter agreement correctly expresses our mutual understanding, please
sign and date this letter agreement at the signature block on the succeeding
page, and return it to us.




 

Very truly yours,

 

 

 

Tyme Technologies, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name: Steve Hoffman

 

 

Title:   Chief Executive Officer




- 13 -

--------------------------------------------------------------------------------




The terms of this letter agreement are

accepted and agreed to as of the date

first set forth above by:













Ben Roberts Taylor




- 14 -

--------------------------------------------------------------------------------




Tyme Technologies, Inc.




Nonqualified Stock Option Agreement







Tyme Technologies, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2015 Equity Incentive Plan (the “Plan”), has granted to Ben Roberts
Taylor (the “Optionee”) a nonqualified stock option (the “Option”) to purchase a
total of 1,500,000 shares (each, a “Share”) of the common stock, par value
$0.0001 per share (the “Common Stock”), of the Company, at an exercise price
equal to the trailing five day average trade price of a share of Common Stock
(the “Exercise Price”), on the terms and conditions set forth in this Option
Agreement (this “Agreement”) and, in all respects, subject to the terms and
conditions of the Plan.  The effective date of grant of the Option is _______ ,
2017 (the “Date of Grant”). Unless otherwise defined herein, the capitalized
terms defined in the Plan shall have the same defined meanings in this
Agreement.




1.         Duration.  Subject to the earlier termination as provided in this
Agreement or under the Plan, the Option shall expire and shall no longer be
exercisable as of the close of business on March __, 2027 (the “Termination
Date”).




2.         Written Notice of Exercise.  The Option may be exercised only by
delivering to the President or Secretary of the Company, at the Company’s
principal executive offices, of a written notice of exercise substantially in
the form described in paragraph 8(b) of this Agreement, accompanied by this
Agreement.




3.         Anti-Dilution Provisions.




(a)       If there is any stock dividend, stock split or combination of shares
of Common Stock, the number and amount of Shares then subject to the Option
shall be proportionately and appropriately adjusted as determined by the
Committee, whose determination shall be final, conclusive and binding upon
Optionee and the Company.




(b)       If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the Shares then subject to the Option as the Board of Directors or Committee
may deem equitable, and whose determination shall be final, conclusive and
binding upon Optionee and the Company. Failure of the Board of Directors or the
Committee to provide for an adjustment pursuant to this paragraph 3(b) prior to
the effective date of any Company action referred to in this paragraph 3(b)
shall be conclusive evidence that no adjustment is required in consequence of
such action.




(c)       If the Company is merged into or consolidated with any other
corporation and the Company is not the surviving corporation, or if the Company
sells all or substantially all of the Company’s assets to any other corporation,
then either:




- 15 -

--------------------------------------------------------------------------------




(i)        the Company shall cause provisions to be made for the continuance of
the Option after such event or for the substitution for the Option of an option
covering the number and class of securities which the Optionee would have been
entitled to receive in such merger, consolidation or if the Optionee had been
the holder of record of a number of shares of Common Stock equal to the number
of Shares covered by the unexercised portion of the Option immediately prior to
such merger, consolidation or sale; or




(ii)       the Company shall give to Optionee written notice of the Company’s
election not to cause any provision to be made under the preceding clause (i)
and, then only in such event the Option shall become exercisable in full (or, at
the election of the Optionee, in part) at any time during a period to be
designated by the Company, ending not more than one business day prior to the
effective date of the merger, consolidation or sale, in which case the Option
shall not be exercisable to any extent after the expiration of such period.




Notwithstanding the provisions of this paragraph 3(c), in no event shall the
Option be exercisable after the Termination Date.




4.         Investment Representation and Legend of Certificates.  Optionee
acknowledges that, for any period in which a registration statement with respect
to the Option and/or Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is not effective, Optionee shall hold the Option and will
purchase and/or own the Shares for investment purposes only and not for resale
or distribution. The Company shall have the right to place upon the face and/or
reverse side of any stock certificate or certificates evidencing the Shares such
legend as the Committee may prescribe for the purpose of preventing disposition
of such Shares in violation of the Securities Act.




5.         Non Transferability.  The Option shall not be transferable by
Optionee, other than by (a) will, the laws of descent or distribution or (b)
pursuant to a proceeding under title 11 of the U.S. Bankruptcy Code or similar
insolvency proceeding, and is exercisable during the lifetime of Optionee only
by Optionee, except as otherwise specifically provided in this Agreement or the
Plan. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.




6.         Certain Rights Not Conferred by Option.  Optionee shall not, by
virtue of holding the Option, be entitled to any rights of a stockholder in the
Company.




7.         Expenses.  The Company shall pay all original issue and transfer
taxes with respect to the issuance of the Shares pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.




8.         Exercise of Options.




(a)       Notwithstanding anything to the contrary contained in this Agreement,
the Option shall become exercisable according to the following schedule,
provided that the Optionee is employed by the Company on such dates:




- 16 -

--------------------------------------------------------------------------------




1-year anniversary of the Date of Grant

375,000 shares

2-year anniversary of the Date of Grant

375,000 shares

3-year anniversary of the Date of Grant

375,000 shares

4-year anniversary of the Date of Grant

375,000 shares




(b)       Notwithstanding the foregoing, upon a termination of the Optionee’s
employment without Cause by the Company, additional vesting shall occur as set
forth in Section 3(c) of Optionee’s Employment Agreement.




(c)       The Option shall be exercisable, in whole or part and from time to
time, but subject to the exercise schedule set forth in paragraph 8(a) of this
Agreement, by written notice of such exercise, delivered to the President or
Secretary of the Company, at the Company’s principal office by personal
delivery, against written receipt therefor, or by pre-paid, certified or
registered mail, return receipt requested. Such notice shall specify the number
of Shares for which the Option is being exercised (which number, if less than
all of the Shares then subject to exercise, shall be 100 or an integral multiple
thereof) and shall be accompanied by:




(i)        payment of the full exercise price for the Shares for which the
Option is being exercised; and




(ii)       this Agreement.




(c)       The form of payment of the Exercise Price for Shares purchased
pursuant to each exercise of the Option shall be paid in full at the time of
each purchase in one or a combination of the following methods:




(i)        cash;




(ii)       check (subject to collection);




(iii)      in the discretion of the Committee, surrender to the Company of other
shares of Common Stock owned by the Optionee which:




(A)      have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is being
exercised; and




(B)      have been owned of record by Optionee for at least six months;




(iv)      in the discretion of the Committee, commencing upon the date on which
all of the Shares subject to the Option are exercisable in accordance with the
exercise schedule set forth in paragraph 8(a) of this Agreement, by “cashless
exercise,” by means of exercising the Option in full and receiving such number
of Shares having a Fair Market Value on the date of such cashless exercise equal
to the difference between:




- 17 -

--------------------------------------------------------------------------------




(A)      the Fair Market Value of the Shares issuable upon exercise of the
Option in full on the date of such cashless exercise; and




(B)      the exercise price of the Option multiplied by the number of Shares
issuable upon exercise of the Option in full; or




(v)       in the discretion of the Committee, but, in all cases, subject to
applicable law, by:




(A)      delivery to the Company of a promissory note containing such terms and
conditions determined by the Committee, in the Committee’s sole discretion, but
at a rate of interest at least equal to the imputed interest specified under
Section 483 or Section 1274, whichever is applicable, of the Code, and secured
by the Shares issuable upon exercise of the Option for which the promissory note
is being delivered and otherwise in compliance with applicable law (including,
without limitation, state corporate law and federal margin requirements);




(B)      assignment to the Company of the net proceeds (to the extent necessary
to pay such exercise price) to be received from a registered broker upon the
sale of the Shares or assignment of the net proceeds (to the extent necessary to
pay such exercise price) of a loan from such broker in such amount; or




(C)      such other consideration and method of payment for the issuance of
stock to the extent permitted under applicable law and satisfying the
requirements of Rule 16b-3 promulgated pursuant to the Exchange Act.




(d)       No Shares shall be delivered upon exercise of the Option until all
laws, rules and regulations that the Committee may, in its sole discretion, deem
applicable have been complied with. If a registration statement under the
Securities Act is not then in effect with respect to the Shares issuable upon
such exercise, the Company may require as a condition precedent that Optionee,
upon exercising the Option, deliver to the Company a written representation and
undertaking, satisfactory in form and substance to the Committee, that, among
other things, Optionee is acquiring the Shares for Optionee’s own account for
investment purposes only and not with a view to the distribution thereof.




(e)       Optionee shall not be considered a record holder of the Shares so
purchased for any purpose until the date on which Optionee is actually recorded
as the holder of such Shares in the records of the Company.




9.         Continued Employment.  Nothing herein shall be deemed to create any
employment or consultancy or guaranty of continued employment or consultancy or
limit in any way the Company’s right to terminate Optionee’s employment or
consultancy at any time.




- 18 -

--------------------------------------------------------------------------------




Tyme Technologies, Inc.




By: ________________________

Steven Hoffman, President




- 19 -

--------------------------------------------------------------------------------




OPTIONEE ACKNOWLEDGEMENT




OPTIONEE ACKNOWLEDGES AND AGREES THAT THE EXERCISABILITY OF THE SHARES SUBJECT
TO THIS AGREEMENT AND THE OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT OR
CONSULTANCY AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND CONFIRMS THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT, SUBJECT TO
OPTIONEE’S AND THE COMPANY’S RIGHTS UNDER OTHER AGREEMENTS, IF ANY, WITH THE
COMPANY, TO TERMINATE EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.




Optionee acknowledges receipt of a copy of the Plan and certain information
related to this Plan and Company and represents that Optionee is familiar with
the terms and provisions of the Plan, and hereby accepts the Option subject to
all of the terms and provisions of the Plan. Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all of the terms
and provisions of the Option and this Agreement. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions rising under the Plan. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.




Accepted and agreed as of the Date

of Grant as first set forth above:







 

______________________________

Name:      Ben Roberts Taylor

Address:







- 20 -

--------------------------------------------------------------------------------




EXHIBIT B




Form of Release




RELEASE




This Release is delivered by Ben R. Taylor on this __ day of _________, 20__.




DEFINITIONS




A.        As used herein, unless otherwise specified, the term “Employer” shall
mean Tyme Technologies, Inc.




B.        As used herein, unless otherwise specified, the term “Employee” shall
mean Ben R. Taylor.




RECITALS




WHEREAS, Employee’s employment ended on ___________, 20__; and




WHEREAS, it is a condition to the Employee’s receipt of certain post-employment
benefits (“Conditional Benefits”) under the Employment Agreement, dated as of
[INSERT DATE], 2017 (the “Employment Agreement”), between Employee and Employer
that Employee execute this Release.




NOW THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:




1.         Consideration.  Employee acknowledges that the Conditional Benefits
are in excess of any earned wages or benefits due and owing Employee, and would
not be paid or provided unless Employee executed this Release.  Employee
acknowledges and agrees that the Conditional Benefits are adequate and
independent consideration for Employee executing this Release and releasing any
and all claims against Employer and other Released Parties (as defined below).




2.         Release of All Claims.  In consideration of the above, and the other
promises set forth in this Release, Employee fully and forever waives, releases,
acquits and discharges Employer and each and every of its subsidiaries and
related or affiliated entities (together, the “Entities”), and each of the
Entities’ current and former directors, officers, shareholders, members,
partners, employees, and attorneys (collectively, the “Released Parties”) from
and for all manner of claims, actions, suits, charges, grievances and/or causes
of action, in law or in equity, existing by reason of and/or based upon any fact
or set of facts, known or unknown, existing from the beginning of time through
the date of Employee’s execution of this Release relating to and/or arising out
any matter or subject, including but not limited to the Employment Agreement,
Employee’s employment with Employer and/or the cessation of Employee’s




- 21 -

--------------------------------------------------------------------------------




employment with Employer (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to, all claims, actions, suits, charges,
grievances and/or causes of action for wages, compensation, liquidated damages,
commissions, bonuses, benefits, sums of money, damages of every type, costs,
attorney fees, judgments, executions, wrongful discharge, breach of contract,
breach of implied contract, breach of the covenant of good faith and fair
dealing, tortious interference with contract or business relationships, assault,
battery, invasion of privacy, misappropriation of trade secrets, promissory
estoppel, unjust enrichment, loss of consortium, violation of the penal
statutes, negligent or intentional infliction of emotional distress, negligence,
defamation, retaliation and/or discrimination and/or harassment on account of
age, sex, sexual orientation, creed, religion, race, color, national origin,
sensory disability, mental disability, physical disability, veteran or military
status, marital status, or any other classification recognized under all
applicable discrimination laws, or any other claim or cause of action, which has
or could have been alleged under the common law, civil rights statutes, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Family and Medical Leave Act (“FMLA”), the Employee
Retirement Income Security Act (“ERISA”), the Rehabilitation Act of 1973, the
Older Workers Benefits Protection Act (“OWBPA”), the Americans with Disabilities
Act (“ADA”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Workers Adjustment Retraining Notification Act (“WARN”), the Equal Pay Act
(“EPA”), the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), the National Labor Relations Act (“NLRA”), the New York State Human
Rights Law, the New York City Human Rights Law, the New York State Labor Law,
and all other federal, state, local statutes, ordinances, and laws, and every
type of relief, (legal, equitable and otherwise) available to Employee.  Subject
to Section 10 below, Employee covenants and agrees that he will not pursue or
allege any claim, matter or cause of action in violation of, and/or released
under, this Release.  Notwithstanding the foregoing, nothing in this Release
shall be construed as releasing Employer from its obligation to pay those
amounts due to Employee under Section 5(a) of the Employment Agreement, subject
to the terms and conditions thereof, which obligation is not a Released Claim.
 Nor is this Release intended to release claims arising from facts occurring
after Employee executes this Release or that may not be released as a matter of
law.




3.         Covenant Not to Sue.  Employee agrees that neither he nor any person
or entity on his behalf shall commence, maintain or prosecute any lawsuit or
court complaint against Employer or any of the other Released Parties with
respect to any act, omission or other matter that is released by the provisions
of the preceding Section.  This Section shall not operate to waive any rights
that may not legally be waived, nor shall it preclude Employee from bringing an
action under this Agreement, and it shall in all respects be subject to Section
10 below.  Employee affirms that, as of this date, he has not taken or initiated
any Court complaint against any of the Released Parties concerning his
separation from the Company and/or any payment, benefit or compensation that he
maintains she is owed or otherwise entitled to, and no such action is pending.




4.         Confidentiality.  To the fullest extent permitted by law, Employee
agrees to keep confidential all facts, opinions, and information which relate in
any way to Employee’s employment and/or cessation of employment with Employer,
as well as the terms of this Release; provided however, Employee may discuss the
terms of this Release with (a) his spouse, legal representative, and/or tax
preparer, each of whom must also agree to maintain




- 22 -

--------------------------------------------------------------------------------




confidentiality and comply with this Paragraph 4 of the Release, and (b) a
government agency in connection with a government investigation.  




5.         Return of Employer’s Property.  Employee represents that he has
returned to Employer any and all property, records, papers, documents and
writings, in whatever form, of Employer in Employee’s possession and/or control,
and that he has not retained any copies thereof, in whatever form.




6.         Cooperation.




(a)       In the event Employee is served with a subpoena or is required by
court order or otherwise to testify in any type of proceeding involving the
Employer and related to a Released Claim, Employee shall immediately advise
Employer in writing of same.




(b)       Employee agrees to cooperate with Employer in any internal
investigation, administrative, regulatory, or judicial proceeding or any dispute
with a third party.  Employee’s cooperation may include being available to
Employer upon reasonable notice for interviews and factual investigations,
appearing at Employer’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to Employer pertinent information,
and turning over to Employer all relevant documents which are or may come into
Employee’s possession.  Employee understands that in the event Employer asks for
Employee’s cooperation in accordance with this provision, Employer will
reimburse him/her for reasonable travel expenses (including lodging and meals)
upon submission of receipts acceptable to Employer.




7.         ADEA Notice and Acknowledgement.  Employee acknowledges that he has
carefully read this Release and fully understands its contents.  Prior to
signing this Release, Employee has been advised in writing hereby and has had an
opportunity to consult with his attorney of choice concerning the terms and
conditions of this Release with regard to any claim or right Employee may have
under the ADEA or otherwise.  Employee has been offered at least 21 days to
review and consider this Release, and no revisions to this Release, whether
material or not, have restarted the running of that period.  Employee may
voluntarily and knowingly waive this 21 day period, or any part thereof, if he
signs this Release prior to the expiration of 21 days.  After signing this
Release, Employee shall have seven days from the signing date to revoke this
Release.  This Release shall not be effective (including for purposes under the
Employment Agreement) until after the seven-day revocation period has expired
without Employee’s revocation.  Any revocation must be made in writing and
delivered to the Chief Executive Officer of Employer.  Until all applicable
periods set forth in this Section 7 have expired without revocation, Employer
shall not be required to make any payment or provide any benefits to Employee,
which payment or benefits are, under the Employment Agreement, contingent upon
the signing and delivery to the Company and non-revocation of this Release.  By
signing this Release, Employee agrees and understands that he is waiving and
releasing any and all rights he may have to pursue claims against Employer, from
the beginning of time up to the date of his execution of this Release,
including, without limitation, all ADEA claims.




8.         No Further Payments, Benefits or Rights.  Employee acknowledges that,
other than the Conditional Benefits, he has received payment in full of all of
the compensation, benefits and/or payments of any kind due to him from Employer
and/or any other Released




- 23 -

--------------------------------------------------------------------------------




Parties, including all compensation, bonuses, expense reimbursements, payments
to or from benefit plans, unused accrued vacation time, personal time,
severance, sick pay or any other payment under a plan, program, practice or
promise of the Employer or that of any other Released Party.  Employee further
acknowledges that he is not, and shall not be, entitled to receive from Employer
or any other Released Party any payments, benefits or perquisites (whether
monetary and non-monetary) other than those expressly described in this
Agreement.




9.         Governing Law.  New York law shall govern this Release, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.




10.       Non-Interference.  For clarity, Employer confirms that nothing in this
Release – including in the Confidentiality, General Release, and Covenant Not to
Sue provisions – is intended to prevent, impede or interfere with Employee’s
right, without notice to Employer, to (a) file a charge or complaint with any
agency which enforces anti-discrimination, workplace safety, securities, or
other laws; (b) communicate with, cooperate with or provide truthful information
to any governmental agency, or participate in any government investigation; (c)
testify truthfully in any court or administrative proceeding; or (d) receive and
retain any monetary award from a government administered whistleblower award
program for providing information directly to a government agency.  However,
Employee understands that, by signing this Agreement and not revoking it, he has
waived her right to recover any money from Employer or any other Released
Parties, other than the Conditional Benefits.




11.       Successors and  Assigns.  This Release shall be inure to the benefit
of the successors and assigns of Employer.




12.       Severability.  If any portion of this Release is ruled unenforceable,
all remaining portions of this Release shall remain valid.




13.       No Reliance; No Waiver.  Employee represents that he is not relying on
any representation, statement, or promise of Employer or any other party in
giving this Release.  This Release may not be amended, modified, waived, or
terminated except in a writing signed by Employee and an authorized
representative of Employer.




14.       Headings.  The paragraph and section headings in this Release are
inserted merely for the convenience of reference only and shall not be used to
construe, affect or modify the terms of any paragraph or provision of this
Release.




EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO, AND GIVES THIS RELEASE.  EMPLOYEE UNDERSTANDS AND AGREES WITH ALL OF THE
PROVISIONS AND THE TERMS STATED IN THIS RELEASE AND HAS BEEN AFFORDED SUFFICIENT
AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.  EMPLOYER
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO
EXECUTING THIS RELEASE WHICH CONTAINS A RELEASE AND WAIVER.




- 24 -

--------------------------------------------------------------------------------










______________________________

Ben R. Taylor













______________________________

Date







- 25 -

--------------------------------------------------------------------------------